DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (16/942,865) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 16/942,865, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Preliminary Amendment and Claim Status
The instant Office action is responsive to the preliminary amendment received July 30, 2020 (the “Amendment”).
Claims 21–40 are currently pending.  

Benefit Claim
Applicants’ claim for the benefit of a prior-filed application under 35 U.S.C. §§ 120, 121, 365(c), or 386(c) is acknowledged.  Notably, Applicants’ claim the instant application to be a “continuation” of parent application 16/417971, now Sharp et al. (US 10,764,223 B2; filed May 21, 2019; the ‘223 Patent).
Thus, the instant application must be an application for an invention which is also disclosed in the parent application 16/417971.  In other words, the disclosure of the invention in the parent application and in the instant application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
Applicants, however, have not complied with one or more conditions for receiving the benefit of an earlier filing date.  In particular, the disclosure of parent application 16/417971 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of the instant application.  
Notably, although the disclosure of parent application 16/417971 provides adequate support and enablement for claim terms including “regular expression information” (see Spec. ¶¶ 78–83, 91, 94, 97, 99), “first message” (see Spec. ¶ 7), and “message template” (see Spec. ¶¶ 35, 72, 92, 94, 98–100, 108, 110), the disclosure of parent application 16/417971 fails to provide adequate support or enablement for the claim 1, lines 14–15 reciting “such that said regular expression information is at least positioned with the first message at an unrecognized position within the message template.”
Accordingly, Applicants are required to delete the continuation-benefit-claim or change the relationship (continuation or divisional application) to continuation-in-part because the instant application contains the above matter not disclosed in the parent application 16/417971.
Information Disclosure Statement (IDS)
The IDS filed July 30, 2020 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Specification
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “GENERATING A NEW MESSAGE TEMPLATE BASED ON COMPARING MESSAGE DATA WITH A KNOWN MESSAGE TEMPLATE.”
The use of trade names or marks used in commerce (e.g., FREEBSD at Spec. ¶ 24) has been noted in this application.  Trade names or marks should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  This is not an objection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” 1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 21–29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–9 of Sharp et al. (US 10,764,223 B2; filed May 21, 2019; the ‘223 Patent) in view of Cuomo et al. (US 6,286,043 B1; filed Aug. 26, 1998).  
Regarding claim 21 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘223 Patent
Claim 21: A method comprising: 
	identifying, via a computing device, a first message associated with an inbox of a user;  
	identifying, via the computing device, based on an identifier of the user, a known message template associated with said inbox, said known message template comprising information indicating a message layout of known messages from particular types of senders;  
	analyzing, via the computing device, said first message, and based on said analysis, identifying message data, said message data comprising information indicating a regular expression associated with a type of sender;  
of the first message with said known message 
template;  
	determining, via the computing device, based on said comparison, 


that said first message is an unknown message based on said comparison, said determination comprising identifying that said first message comprises a layout that differs from the message template by a threshold degree, such that said regular expression information is at least positioned with the first message at 
an unrecognized position within the message template;  
	generating, via the computing device, a new message template based on said message data, said new message template comprising a layout of said first message;  and 
	storing, via the computing device, said new message template.

Claim 22: The method of claim 21, further comprising: 
	receiving a second message; and 	











	extracting message content from said second message based on said identified known message template.
Claim 1: A method comprising: 	identifying, via a computing device, a first message associated with an inbox of a user;  
	identifying, via the computing device, based on an identifier of the user, a known message template associated with said inbox, said known message template comprising information indicating a message layout of known messages;  
	
	analyzing, via the computing device, said first message, and based on said analysis, identifying message data;  
	



	
	determining, via the computing device, based on said comparison of 
the message data with the known message template, 
that said first message is an unknown message based on said comparison, said determination comprising identifying that said first message comprises a layout that differs from the message template by a threshold degree;  
	


	
	generating, via the computing device, a new message template based on said message data, said new message template comprising a layout of said first message;  
	storing, via the computing device, said new message template;  	

	

	receiving, by the computing device, a second message;  
	comparing, by the computing device, said second message to said known message template and said new message template;  
	identifying, by the computing device, one of the known message template and said new message template based on said comparison of the second message to said known message template and said new message template;  
	extracting, by the computing device, message content from said second message based on said identified message template; and 	comparing, by the computing device, said extracted message content to message data of the known message template and providing an indication whether said second message is received from a same domain as the 
Claim 23.  The method of claim 22, further comprising: 

	controlling how said second 
message is displayed within said inbox based on said extracted message content.
Claim 2.  The method of claim 1, further comprising: 
	receiving a third message; and 
	controlling how said third message is displayed within said inbox based on said extracted message content.
Claim 24.  The method of claim 21, wherein the message layout of the known message template comprises message data including information selected from a group consisting of structural design information, pattern information, a user name, email address, phone number, address, product information, vendor information, a subject line, temporal information and spatial information.
Claim 4.  The method of claim 1, wherein a message layout of the known message template comprises message data including information selected from a group consisting of structural design information, pattern information, a user name, email address, phone number, address, product information, vendor information, a subject line, temporal information and spatial information.
Claim 25.  The method of claim 21, wherein the known message template is associated with a specific sender, the message layout of the known message template derived from a set of messages determined to have a 
Claim 5.  The method of claim 1, wherein the known message template is associated with a specific sender, a message layout of the known message template derived from a set of messages determined to have a 
Claim 26.  The method of claim 21, wherein said first message is an automatic message sent by a sender providing said user digital content or services.
Claim 6.  The method of claim 1, wherein said first message is an automatic message sent by a sender providing digital content or services to said user.
Claim 27.  The method of claim 21, wherein said first message is an incoming message addressed to the user’s inbox.
Claim 7.  The method of claim 1, wherein said first message is an incoming message addressed to the user’s inbox.
Claim 28.  The method of claim 21, wherein said first message is a previously received message in the user inbox.
Claim 8.  The method of claim 1, wherein said first message is a previously received message in the user inbox.
Claim 29.  The method of claim 21, further comprising: identifying a plurality of messages associated with said inbox, wherein said message extraction and template generation is based on each of the plurality of messages.
Claim 9.  The method of claim 1, further comprising: identifying a plurality of messages associated with said inbox, wherein said generation of the new message template is based on each of the plurality of messages.


Claim 1 of the ‘223 Patent does not teach (1) known messages from particular types of senders; (2) said message data comprising information indicating a regular expression associated with a type of sender; and (3) said regular expression information is at least positioned with the first message at 
 within the message template.
Cuomo teaches (1) known messages (8:66–9:15; figs. 5B, 5C) from particular types of senders (Web administrators at 7:44–67 send the messages); 
(2) message data comprising information indicating a regular expression the dynamically-generated page illustrated in fig. 5D comprises regular expressions; “The regular expression syntax uses tags which specify how the comparison process is to occur.  In the preferred embodiment, two tags are defined.  A first tag specifies that a single word from the dynamically-created document is to be ‘skipped over’ in the matching operation--that is, the wild card matches one and only one word. A second tag specifies that one or more words from the document will match this wild card. “ at 8:1–6; for example, additional text item 580 of fig. 5D’s dynamic content page) associated with a type of sender (official notice a web developer creates a dynamic content page such as one illustrated in fig. 5D); and 
(3) the regular expression information (e.g., item 580 of fig. 5D) is at least positioned with a first message (fig. 5D’s dynamic content page) at an unrecognized position (“FIG. 5D contains additional text 580, beyond that specified in the template 500.  Therefore, the matching process will fail for this page: it does not fall into template 500’s equivalence class” at 9:16–19) within a message template (fig. 5A, item 500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claim 1 of the ‘223 Patent to include (1) known messages from particular types of senders; (2) said message data comprising information indicating a regular expression associated with a type of sender; and (3) said regular expression information is at least positioned with the first message at an unrecognized position 
Claims 30–38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–9 of the ‘223 Patent in view of Cuomo.
Regarding claims 30–38, claims 1–9 of the ‘223 Patent, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 1–9 of the ‘223 Patent are, respectively, equally applicable to claims 30–38.  Claims 1–9 of the ‘223 Patent, however, do not recite “[a] non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a computing device, perform” the steps of claims 30–38.
Cuomo teaches a non-transitory computer-readable storage medium (fig. 1, item 28) tangibly encoded with computer-executable instructions, that when executed by a computing device (fig. 1, item 10), perform functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claims 1–9 of the ‘223 Patent to be performed by a non-transitory computer-readable storage medium tangibly encoded with executed computer-executable instructions by a computing device as taught by Cuomo “for collecting information about user behavior in the presence of dynamic page content.”  Cuomo 1:9–10.
Claims 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of the ‘223 Patent in view of Cuomo.
Regarding claims 39 and 40, claims 1 and 3 of the ‘223 Patent, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 1 and 3 of the ‘223 Patent are, respectively, equally applicable to claims 39 and 40.  Claims 1 and 3 of the ‘223 Patent, however, do not recite “[a] computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for 
Cuomo teaches a computing device (fig. 1, item 10) comprising: a processor (fig. 1, item 12); and a non-transitory computer-readable storage medium (fig. 1, item 28) for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for performing functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claims 1 and 3 of the ‘223 Patent to be performed by a computing device comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic as taught by Cuomo “for collecting information about user behavior in the presence of dynamic page content.”  Cuomo 1:9–10.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 24, 26, 29, 33, 35, and 38 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(A) claim 24, line 1, “the message layout of the known message template” lacks clear antecedent basis.  Claim 33 by analogy.
(B) claim 26, line 2, “said user digital content or services” lacks clear antecedent basis.  Claim 35 by analogy.
(C) claim 29, line 2, “said message extraction and template generation” lacks clear antecedent basis.  Claim 38 by analogy.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21–27, 29–36, and 38–40 are rejected under 35 U.S.C. § 103 as being obvious over Cuomo in view of Curry et al. (US 2005/0027781 A1; filed Aug. 1, 2003).
Regarding claim 21, while Cuomo teaches a method (fig. 4) comprising: 
identifying, via a computing device (fig. 1, item 10), a first message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5D) associated with a browser (fig. 3, item 76) of a user;  
identifying, via the computing device, based on (But for obtaining “the user’s identification” (7:25–29) at item 400, Cuomo’s method does not proceed to item 410.  Thus, item 410 is based on identifying the user’s identification at item 400) an identifier (“the user’s identification” at 7:25–29) of the user, a known message template (“existing content templates” at 7:30–32 and fig. 4, item 410; fig. 5A, template item 500) associated with said browser, said known message 
analyzing, via the computing device, said first message, and based on said analysis, identifying message data (“the content of a dynamically-generated page” at 7:42–43; e.g., fig. 5D, items 562, 563, 565, 568, 580), said message data comprising information indicating a regular expression (the dynamically-generated page illustrated in fig. 5D comprises regular expressions; “The regular expression syntax uses tags which specify how the comparison process is to occur.  In the preferred embodiment, two tags are defined.  A first tag specifies that a single word from the dynamically-created document is to be ‘skipped over’ in the matching operation--that is, the wild card matches one and only one word. A second tag specifies that one or more words from the document will match this wild card. “ at 8:1–6; for example, additional text item 580 of fig. 5D’s dynamic content page) associated with a type of sender (official notice a web developer creates a dynamic content page such as one illustrated in fig. 5D);  
comparing (fig. 4, item 410; 8:35–41), via the computing device, the message data (the contents of fig. 5D’s dynamic content page) of the first message (fig. 5D’s dynamic content page) with said known message template (fig. 5A, template item 500);  
determining, via the computing device, based on said comparison, that said first message is an unknown message based on said comparison (NO to fig. 4, item 420; “when none of the existing content templates matched the document content received at Block 400” at 9:45–47), said determination comprising identifying that said first message comprises a layout that differs from the message template by a threshold degree (“FIG. 5D contains additional text 580, beyond that specified in the template 500.  Therefore, the matching process will fail for this page: it does 
generating, via the computing device, a new message template (fig. 4, item 460; 9:47–54) based on said message data, said new message template comprising a layout (fig. 5D, items 562, 563, 565, 568, 580) of said first message;  and 
storing (fig. 4, item 460), via the computing device, said new message template,
Cuomo does not teach the browser of the user being an inbox of the user.
Curry teaches an inbox (fig. 3A, item 310) of a user (fig. 4, item 434).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (1) Cuomo’s browser of the user to be an inbox of the user as taught by Curry “to dynamically manage and create new e-mail templates. . . . Users should not be burdened with understanding the technology, remembering to add a template to a message, or reformatting a reply manually.  The process should be seamless to the user and native in the e-mail environment to which the user is accustomed.”  Curry ¶ 21.
Regarding claim 22, the Cuomo teaches 
receiving a second message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5B); 

Regarding claim 23, Cuomo teaches controlling how said second message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5B) is displayed within an inbox (fig. 3A, item 310) based on extracted content of a previous message (fig. 5, item 520; “templates best used with each e-mail client” at ¶ 69).
Regarding claim 24, the Cuomo teaches wherein the message layout of the known message template (e.g., fig. 5A) comprises message data including information selected from a group consisting of structural design information, pattern information (fig. 5A, items 501–505, 507, 508, 510), a user name, email address, phone number, address, product information, vendor information, a subject line, temporal information and spatial information (fig. 5A, items 501–505, 507, 508, 510).
Regarding claim 25, the Cuomo teaches wherein the known message template is associated with a specific sender (host processor at 5:11–14; fig. 2; the host server of the website URL at 6:33–35), the message layout of the known message template derived from a set of messages determined to have a consistent layout from said specific sender (“A person such as a Web administrator creates content templates for use with the present invention, using his knowledge of the general HTML syntax of the Web pages that will be created by a given Web application.” at 7:44–49; 7:49–834).
Regarding claim 26, the Cuomo teaches wherein said first message is an automatic message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5D) sent by a sender (host processor at 5:11–14; fig. 2; the host server of the 
Regarding claim 27, while Cuomo teaches wherein said first message is an incoming message (fig. 4, item 400; “the URL which was accessed by the user’s request” at 7:25–26; “the Web page” at 7:28–29; e.g., the URL associated with fig. 5D), 
Cuomo does not teach, in italics, said first message is an incoming message addressed to the user’s inbox.
Curry teaches an incoming message (fig. 4, item 418; “e-mail messages” at ¶ 58) addressed to a user’s inbox (fig. 3A, item 310).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cuomo’s first message to be an incoming message addressed to a user’s inbox as taught by Curry “to dynamically manage and create new e-mail templates. . . . Users should not be burdened with understanding the technology, remembering to add a template to a message, or reformatting a reply manually.  The process should be seamless to the user and native in the e-mail environment to which the user is accustomed.”  Curry ¶ 21.
Regarding claim 29, while Cuomo teaches further comprising: identifying a plurality of messages (Cuomo at least suggests the fig. 4 process repeats for each received URL), wherein said message extraction (fig. 4, item 400) and template generation (fig. 4, item 460) is based on each of the plurality of messages, 
Cuomo does not teach, in italics, identifying a plurality of messages associated with said inbox.
Curry teaches identifying a plurality of messages associated with an inbox (“E-mails in the client station 310” at ¶ 53).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cuomo’s messages to be associated with an inbox 
Regarding claim 30, Curry teaches a non-transitory computer-readable storage medium (fig. 1, item 28) tangibly encoded with computer-executable instructions, that when executed by a computing device (fig. 1, item 10), perform a method according to claim 21.  Thus, references/arguments equivalent to those present for claim 21 are equally applicable to claim 30.
Regarding claims 31–36 and 38, claims 22–27 and 29, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 22–27 and 29 are equally applicable to, respectively, claims 31–36 and 38.
Regarding claim 39, Curry teaches a computing device (fig. 1, item 10) comprising: a processor (fig. 1, item 12); and a non-transitory computer-readable storage medium (fig. 1, item 28) for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor to perform a method according to claim 21.  Thus, references/arguments equivalent to those present for claim 39 are equally applicable to claim 21.
Regarding claim 40, claim 23 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 23 are equally applicable to claim 40.

Claims 28 and 37 are rejected under 35 U.S.C. § 103 as being obvious over Cuomo, Curry, and Kennedy et al. (US 2008/0288322 A1; filed Nov. 20, 2008).
claim 28, while the Cuomo/Curry combination teaches wherein said first message (Cuomo fig. 4, item 400; “the URL which was accessed by the user’s request” at Cuomo 7:25–26; “the Web page” at Cuomo 7:28–29; e.g., the URL associated with Cuomo fig. 5D) is a received message in the user inbox (Curry fig. 3A, item 310),
the Cuomo/Curry combination does not teach the received message being a previously received message.
 	Kennedy teaches previously received messages (¶ 51).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Cuomo/Curry combination’s received message to be a previously received message as taught by Kennedy to refer to the message at a later time.  Moreover, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 37, claim 28 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 28 are equally applicable to claim 37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: Grbovic et al., E-commerce in Your Inbox: Product Recommendations at Scale, ACM, 1809–1818 (Aug. 2015).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).